 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilver's, Inc.andRobert E. Amerson.CaseTRIAL EXAMINER'S DECISION7-CA-5649.April 28,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn January 6, 1967, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as,amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had notengaged in another unfair labor practice alleged inthe complaint and recommended dismissal of thatallegation.Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner.STATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before me onNovember 2, 1966, at Detroit, Michigan, on complaint ofthe General CounselagainstSilver's, Inc., herein calledthe Respondent or the Company. The complaintallegesviolations of Section 8(a)(1) and (3) of the Act.After the close of the hearing briefs were received fromthe Respondent and the General Counsel.Upon the entire record in the case, and from myobservation of the witness, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSilver's, Inc., a Michigan corporation, is engaged in partin the business of selling office furniture, with its principaloffice and place of business in the city of Highland Park,Michigan. During the year ending December 31, 1965, arepresentativeperiod, the Company received grossrevenue from the sale and distribution of office furniture inexcessof$500,000.During the same period theRespondent caused to be transported and delivered to itsHighland Park place of business furniture valued in excessof $500,000, of which a quantity valued in excess of$50,000 was transported and delivered directly to its placeof business from points outside the State of Michigan. Ifind that Respondent is engaged in commerce within themeaning of the Act and that it will effectuate the policiesof the Act to exercise jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Silver's, Inc., Detroit,Michigan, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.iIn the section of the Trial Examiner's Decision entitled "TheDischarge of Robert Amerson," it is stated that "[t]here isnothing to indicate that his [Amerson's] performance improved "In fact, however, Supervisor Hill testified that Amerson's workdid improve shortly before his discharge, and that he (Hill) haddiscussed this fact with his superior, JonesWe do not believe,however, that this evidence materially detracts from theExaminer's ultimate findings There is no evidence that thisevaluation of Amerson's performance had ever been conveyed toSilver, who had been absent from the plant from June 29 until July10 and who would not, therefore, have been personally conversantwith Amerson's improvement during this period Moreover, Silverprimarily based the discharge on Amerson's second accidentwithin a 3-week period, and only secondarily on his recollection ofAmerson's previously inadequate performance of his dutiesIII.THEUNFAIR LABOR PRACTICESTeamster Local 299 began to sign up the Company'sapproximately 16 drivers and warehousemen in the firstweek of July 1966. On the 13th it demanded recognition asmajority representative, a request that was not granted. Arepresentation election petition (Case 7-RC-7443) wasfiled on July 22, the election held on August 10, and theresults certified 10 days later adverse to the Union.Objections were filed, but later withdrawn.Robert Amerson, a driver who had worked about 3months, was discharged on July 12, the day before thedemand for recognition reached the Company; a few dayslater, on about July 15, the Company's president gatheredthisgroup of employees-limited to the drivers andwarehousemen-in the coffeeroom, and spoke to them forabout an hour. The complaint alleges that President IraSilver threatened economic reprisals and promisedimprovements in working conditions, in order to defeat theorganizationalcampaign,anddischargedAmersonbecause he had signed a union card and further to curbsuch activities generally. There are further allegations ofunlawful interrogation of employees by other supervisors.The Respondent denies the commission of any unfair laborpractices.164 NLRB No. 42 SILVER'S INC.203A. Interference,Restraint,and CoercionWhile the date of Silver's talk to the assembledemployees is not fixed with unanimity on record, itcertainly took place within the week following July 13.Silver had returned from overseas on the 10th, and learnedwhat was going on. Four employees testified to what Silversaid. Understandably their recollections varied somewhat,but in substance they were fairly consistent.WillieBergamy, 11 years-on and off-a truckdriver, said themeeting lasted an hour and that Silver spoke much aboutthe Company's policies "about the Union. It concerned theunion mostly, and he said if we get a union in there that allof the benefits we had would be dropped." Silvermentioned the Christmas bonus, loans by the Company toemployees, insurance benefits, and taking care ofemployees in case they were hurt on the job. According toBergamy, Silver spoke of the Teamsters being "no good,"and why had the employees not chosen the "AFL-CIO"instead.The president also explained how Teamsters"didn'thavemany colored drivers" (most of theemployees here involved are apparently Negroes), and that"he wasn't going to have Hoffa running his business."Silver also said, still according to Bergamy, that he and hisbrother "had enough money they could live happily everafter."Calvin Brantley, an employee for 5 years, quoted Silveras saying he intended to establish a profit-sharing plan,and "from that lead into about the Teamsters union ... hesaid he would close the business up. He owned thebuilding and he would sell the building. He didn't need thebusiness any more because he could practice law ... hedidn't want Jimmy Hoffa and his racketeers coming inthere telling him how to run his business ... how manytrucks we see coming in with Negroes driving ... JimmyHoffa didn't care about the little man."Robert Knoll, a former employee, testified Silver startedby saying ". . . as you know, there have been fellowsaround trying to see about getting a union ...he didn'twant a union ... why didn't you pick the UAW instead ofthe Teamsters." Silver spoke of the profit-sharing plan,and added "there would be no profit sharing for unionmembers ... him and his brother would no longer be a bigfather to the so-called employees ... if there was going tobe a union he would run it strictly by the book." Stillaccording to Knoll, Silver reminded the men of thebenefits they had enjoyed, and then added ". . . him andhis brother didn't need the business anyway. They couldsell and go into law."JesseHill,a supervisor who later was discharged,testified Silver spoke of a proposed profit-sharing plan andretirement program he envisaged, detailed past benefits,and added "if the union came in, it would be run by thebook."Silver denied having made any threats at the meetingbut his total testing on the subject was vague, ambiguous,and unconvincing. At one point he said flatly the purposewas to discuss the advantages of profit sharing. Morerevealing, in the light of the record as a whole, was hismore expansive statement:To explain to them what we were attempting to do,and how we were attempting to do it, and a lot of thesepeople I would say you have to do a lot of diagramingfor them, and explain to them the advantages anddisadvantages of various things and I have alwaysbeen able to mingle with all of the employees and talkto most of them, and not sit on my pillow in my officeand try to act like a boss.I have been able to talk with them like a normal manand explain various things to them, a lot of them donot understand unless you go into this diagramingwith them.Silver admitted discussing the Union, but said it was theemployees who asked him about it, and that he explained:If they wanted to go union, it was up to them.Anything my employees want to do, it is up to them tomake their own decisions, but I explained to them thecircumstances that we as a company and myself oncea union does come in there that I am no longer theirfather,which I have been to these people for anumber of years.Most employees have been there for a number ofyears, they get sick, they want to take vacations, thekids get sick, they have problems with their family,and I have been able to lend them money, and getthem clothes, and I said when the union comes in,some of these things in here, when they have personalproblems, will no longer go to me. They will go to theunion.Silver added he could not remember whether he hadmentioned Hoffa at the meeting.Silver's assertion that the purpose of the meeting was toexplain a profit-sharing plan so the employees couldunderstand it, is suspect first of all because he also saidthat as of this time "the kind of plan" it would be was notyet known. "We still haven't decided it now, sir." Thismeans there were no details then that could be"diagramed." These workmen-limited to drivers andwarehousemen-were the only group, among the overallcomplement of about 75 employees in the Company, whowere carrying on union activities, the only persons whomthe Union had sought to represent only a few days earlier.Silver's explanation that the other classifications were notcalled together to hear him because they were moreintelligent suffers equally from the apparent fact that allhe had to say then was that there would one day be somesort of profit-sharing benefit. The meeting lasted an hour;what diagraming of benefits he did must therefore haveconcerned other benefits that in his opinion requireddiscussion at this particular moment. In conflict with hisoral testimony, Silver's prehearing affidavit says it was theemployees who asked him to speak to them of the profit-sharing plan. The affidavit also contains the followingstatement: "At this meeting I explained benefits which ouremployees have at the company such as the handling ofgarnishments, legal work and accounting services, thelending of money and the payment of hospital bills foremployees."At the hearing Silver denied having voiced any threatsto the employees, but his affidavit also reads: "At thismeeting I told the employees, that this company was thetype company that where the two people involved, mybrother Jerome and myself could sell out. I told them wehave had substantial offers to sell which would make usextremely wealthy if we sold. I told the employees that wewere hanging on to the company for the benefit of theemployees."In the light of Silver's implicit admissions, theimplausibility of his assertedly limited motive in the total 204circumstances, and of the demeanor of the witnesses, Icredit the employees. Accordingly I find that he called themeetingtomake them understand his intent to withholdpast benefits in employment in the event they persisted intheirattemptsto bargain with him collectively through aunion of their choice, and that he threatened todiscontinue the entirebusinessin retaliation for theirunionactivities. By such threats of economic reprisal theRespondent violated Section 8(a)(1) of the Act.Following Silver's speech, the same group of employeesfor the most part were assembled to hear the companycomptroller,Herner, speak of the profit-sharing planagain.The testimony as to the details of what he said arenot very full on the record, but it appears that he spoke ofthe Company one day intending to contribute 10 percent ofits profits to such a fund and in turn distribute it among theemployees on a proratabasis commensuratewith theirrespectiveindividualearnings.How detailed theinformationwas isdifficult to understand in view of thefurther testimony of both Silver and the comptroller that adefinitive plan had not been decided upon, and indeed isstill totally in the air.Employees Knoll and Brantley, as well as SupervisorHill, testified they had heard nothing of profit sharingbefore Silver spoke of itat a meetingof July. The otheremployeewitnesseswere not asked this question. JohnJones, another foreman, said he had heard "approximatelyayear"beforethehearingthattheCompany"contemplated the institution of a profit sharing plan,"that he had never discussed it with company officials, andthat it "was discussed with the employees ... within thelast ... 6 months." Asked had he ever told employees inhis department about it, he said flatly, "I know nothingabout it." Herner, the comptroller, testified that Silver hadasked him to research the possibility of a workable planperhaps a year before July 1966, but as to whetheremployees had been advised, his best effort was that at thelastChristmas party "it was discussed on an informalbasis amongstthe various employees of the company wewere seriously contemplating going into a profit sharingplan.Istated I wasinvestigatingtheir initiating theprofit sharing plan." He was sure no formal announcementhad ever been made to the employees. Whatever theRespondent's internalplanning may have been, it is clear,and I find that no real notice had been given the employeesbefore the Union's moveto organizethe drivers andwarehousemen.Silver'sannouncementtotheseemployees, therefore, in the middle of July, coupled withhis statements of how they would suffer at his hands if theUnion prevailed, and so timed with the demandrecognition, was a promise of benefit intended improperlyto influence their decision. I therefore conclude that bysuch promise of benefit the Respondent also illegallycoerced the employees in violation of Section 8(a)(1) of thestatute.Managementrepresentativeslearnedoftheorganizational campaign before the demand telegram ofJuly 13.Amerson, then a truckdriver, and Bergamy,testified that on the morning of July 11 Foreman Jonescalled them to the office to inquire had they signed unioncards; they denied the fact, although they had done so.Bergamy added Jones called them liars for the denial.Amerson said the foreman went on to say he had oncebeen a member of Teamster Local 600, which "wasn't anyDECISIONSOF NATIONALLABOR RELATIONS BOARDgood and we would just be in more trouble if we got theunion in there .... he would tell Ira Silver none of his boyssigneda unioncard," and that "anything occurred, for usto contact him and he would take care of it." Bergamy'sversion is that Jones said "some of the fellows around thecompany were making trouble for the company, and thathe always take care of the employees. . . . "Bergamy also testified that after the inquiry by theforeman, Ira Silver called him to the office alone andasked had he signed a union card. He denied it again, andSilver then told him there would be a profit-sharing planand the older employees would have an advantage.Bergamy was 11 years with the Company. He said heneeded to have his teeth repaired more than a profit-sharing plan, and Silver then promised to help him. (At thehearing Bergamy said the denture was in fact being madeat Silver's expense.)Both Jones and Silver denied having interrogated anyemployees. Jones admitted he called Amerson andBergamy to his office but said it was only to explain atwice-a-day delivery system that was being instituted. Healso denied having discussed the Union with them. At onepoint he denied unequivocally talking of the Union withany employees. But he also vacillated. He said he hadlearned of the union activities of employees "indirectly,""through the grapevine," and that he was involved in aconversation with employees Dave Emig and Bob Vogen,and that he told them he had oncebeen in aunion-Local 600-but had been dissatisfied. Jones'earlier affidavit, given to a Board investigator, contains theadmission that he asked ". . . are you fellows interested inor mixed up in that mess over there. I was referring to theproblems in the furniture warehouse and truck driver areainvolvingmatters such as delivery problems, unionproblems, or problems related to the contentions betweenthe department."Silver's determination to root out the union campaign,even by resorting to unlawful threats, is clear. Jones'denials are unpersuasive and evasive. Based upon thetotal record and the demeanor of the witnesses, I creditAmerson and Bergamy, and find that Jones and Silverinterrogated them concerning their union activities. In thelight of the other statements-that the employees wouldbe taken care of-such questioning was coercive withinthe meaning of Section 8(a)(1) of the Act, and, I find, anunfair labor practice.'There is also the testimony of Brantley that he wascalled into Ira Silver's office one morning where he foundthe president, his brother Jerome, Herner, the companyaccountant, and Gerald Bohnut, Brantley's immediatesupervisor.Brantley said he was the only employeepresent, and that Ira Silver started by saying he knewBrantley had gone into the Union. When Brantley askedhow did Silver know, the answer was that Silver had "a listof every man that went into the Union," and that he[Silver] "could close the business or sell it." Then Herneradded "they could sell the business if the Union comesin."Herner testified but did not mention this incident.Silver'swas a general denial. In the light of the entirerecord, I credit Brantley's testimony. I also find that bytelling Brantley he had a list of all union members amongtheemployees,Silvercreatedthe impression ofsurveillance over union activities, and thereby violatedSection 8(a)(1) of the Act.IIBlue FlashExpress, Inc., 109 NLRB 591. SILVER'S, INC.205B.The Discharge of Robert AmersonAmerson was hired as a truckdriver in March 1966,and discharged on July 12. His duties were to make routedeliveries of office furniture to the locations of purchasersthroughout the city. He signed a union card a few daysbefore the discharge, and, it will be recalled, wasquestioned about it by one of his supervisors, Jones, butdenied the fact.During the afternoon of July 12, in inclement weatherand difficult driving conditions, as he was making a streetturn a woman ran into the rear of his truck and damagedher automobile. Amerson reported the accident to theoffice by telephone, and when he returned to the plant ator about 5 p.m. was called into the office of PresidentSilver. In the interval the lady had herself telephoned theCompany and claimed reimbursement for the claimedproperty damage, and Silver learned about it. In the officeSilver told Amerson he had "had two accidents and I can'tafford you." Amerson had in fact, 2 or 3 weeks earlier, runhis truck into a private automobile, with a claim againstthe Company resulting. Amerson said Silver had twochecks already prepared when he entered the office, onefor the current portion of a week he had worked, and thesecond representing a full week's severance pay. As hewas handing Amerson the checks, according to theemployee, Silver asked "did you sign one of the unioncards?" Amerson denied.With Silver's general reaction to the union campaign soclearly established by what he said and did apart from thisdischarge conversation, I believe Amerson's testimony,despite Silver's contradiction, that the president askedhim about signing a card that day also. As to the reason forthe discharge, Silver testified that it was because of thetwo accidents in so short a period, and the resulting dangerof increase in insurance costs, Amerson's generalincompetence in not making the proper amount ofdeliveries as scheduled, his poor appearance with respectto clothing and such things, and a generally poor attitude.Foreman Jones testified that Amerson had been hired as aprobationer, and had been so advised in the beginning.That Amerson was not qualified in the opinion of theRespondent is true. He admitted he was reprimanded "afew times" by Hill, his more immediate superior; hesometimes brought merchandise back undelivered andwas criticized. There were other occasions when he wasurged to better performance. More than once he was toldhe was improving, to keep up the good work. Whether ornot the word probation was used at the initial hiring is ofno moment, for Supervisor Hill said directly that becauseof Amerson's poor performance he had placed him onprobation once. More important, and, I believe, perhapsdeterminative here, is the further fact, related by theGeneral Counsel's own witness Hill, that "two or threeweeks" before his termination the Company had decidedwith finality to release Amerson. A man was hired to takehis place, Amerson was told he would have to go andadvised of the precise terminal date, and for a week or sotook the new man on the route to show him how to do thejob.With time the Company thought the replacement to belesscapable than Amerson and placed him in thestockroom instead. It was decided to continue withAmerson. Then came his second accident and the unionactivities.Why did they fire him?But the real question in this case is not why did theCompany release him on July 12. It is, instead, whetherthe preponderance of the substantial evidence on therecord in its entirety supports an affirmative finding thatthe reason for the discharge was to curb union activities,either by Amerson personally or on behalf of employeesgenerally. The facts give rise to a strong suspicion of illegalmotive. For one reason or another Silver was thinking ofthe Union at the very moment of the discharge. This wasnot the first time Amerson had been asked; only a fewdays earlier Foreman Jones wanted to know had he signedup. It would seem the Company at least suspected, if it didnot know, Amerson's true feelings. And the union animusgenerally, expressed both before and after the discharge,is clear enough.However, if fairness requires that the record as a wholebe considered, there are other aspects of the situation thatcannot be ignored. There is no real proof that theCompany knew, before the discharge, that Amersonfavored the Union. He did no more than sign a union card,and denied it when asked. Supervisor Hill testifiedgenerally that he and Foreman Jones discussed "theproblems with the Union" several times, but his earlieraffidavit reads: "I never discussed Amerson's unionsympathies with any other supervisor." Hill also said atthe hearing that he knew Amerson "supported the Union."Again his affidavit weakens the testimony: "Amerson andBergamy were very close, and I felt, I felt certain Amersonalso supported the Union." And about 2 weeks afterJuly 12 Amerson telephoned Jones to inquire about certainpay due his sister for work performed at the foreman'shome. He said that Jones then asked him "what did youtell that damn lie for, lie to me in regards to signing a cardfor the teamster's union." This time Amerson answeredyes. Jones contradicted this testimony, but it is of littlemoment, for by that time much had happened, and therepresentation petition had been filed. In a sense evenSilver's question-during the terminal conversation-maynot be as significant in support of the complaint as at firstappears. If it is to be said he discharged Amerson becausethe man was known, or believed to favor the Union, theintent existed before the critical question was put. But thepay and severance checks were already made out whenAmerson entered the office, so that the final action hadalready been determined. But in that event there wouldhave been no purpose in the inquiry at all.It is against the light of these weaknesses of one aspectof the case, that the other aspect-the unquestionable factthatAmerson had given sufficient cause for dismissalentirely apart from the union activities-takes on a verypersuasive color. He had virtually been discharged only 2weeks before. In effect, while he was breaking in the newman, Amerson was working out the period of his dischargenotice. There is nothing to indicate that his performanceimproved. The testimony that the new man was notretainedon the delivery route because of hisincompetence, and not because Amerson changed, standsuncontradicted. Against such an immediate background,the repeat error of a second accident cannot be summarilyswept aside as a probable cause for discharge.Itmay well be that another mind sitting in judgmentcould arrive at a different conclusion. Suspicion apart, Imust find that the evidence does not suffice to support thecomplaint allegation with respect to Amerson's discharge.I shall therefore to that extent recommend dismissal of thecomplaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's 206DECISIONSOF NATIONALoperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYThe Respondent must be ordered to cease and desistfrom restraining and coercing the employees in violation ofSection 8(a)(1) of the Act, and to post adequate notices.Upon the basis of the foregoing findings of fact and onthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By telling its employees that benefits such as per-sonal loans, Christmas bonuses, and insurance coveragewould be withheld from them if they persisted in joiningTeamsters Local 299, by promising to establish a profit-sharingplan to discourage self-organization by theemployees, by coercively interrogating them concerningtheirunionactivities,by telling employees thatmanagement knows the identity of all union adherents,and by threatening to discontinue the business in order tostop union activities, the Respondent has engaged in andis engaging in unfair labor practices in violation of Section8(a)(1) of the Act.4.The, aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and on the entire record in the case, I recommendthat Silver's, Inc., Detroit, Michigan, its officers, agents,successors, and assigns, shall:1.Cease and desist from telling its employees thatbenefits such as personal loans, Christmas bonuses, andinsurance coverage will be withheld from them if theypersist in joining Teamsters Local 299, or any other labororganization, promising to establish a profit-sharing plan todiscourage self-organization by the employees, coercivelyinterrogating employees concerning their union activities,telling employees that management knows the identity ofallunion adherents, threatening to discontinue thebusiness in order to stop union activities, or in any like orrelated manner interfering with, restraining, or coercingemployees in their exercise of the rights guaranteed inSection 7 of the Act.2.Take the following action which I find will effectuatethe policies of the Act:(a)Post at its Detroit, Michigan, plant, copies of theattached noticemarked "Appendix."2 Copies of saidnotice, to be furnished by the Regional Director for Region7,afterbeingdulysignedby the Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.LABOR RELATIONS BOARD(b)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.3IT IS HEREBY FURTHER ORDERED that the complaint bedismissed to the extent that it alleges illegal discriminationin employment with respect to Robert E. Amerson.2 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."3 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify theRegional Director for Region 7, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT tell our employees that benefits suchas personal loans, Christmas bonuses, and insurancecoverage will be withheld from them if they persist injoiningTeamsters Local 299, or any other labororganization, promise to establish a profit-sharingplan to discourage self-organization by our employees,coercively interrogate employees concerning theirunion activities, tell our employees that managementknows the identity of all union members, or threatento discontinue the business entirely in order to stopunion activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the right to self-organization, to formlabor organizations, to join Local 299, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inany other concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection, or to refrain from any or all such activities.All our employees are free to become or remain, or torefrain from becoming or remaining, members of any labororganization.SILVER'S, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3244.